Citation Nr: 0323416	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  99-15 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel








INTRODUCTION

The veteran had active service from September 1983 to 
February 1987, and from January 1989 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Chicago, 
Illinois, regional office (RO) of the Department of Veterans 
Affairs (VA).  

This appeal was previously before the Board in December 2000, 
but was remanded at that time for development consistent with 
the Veterans Claims Assistance Act of 2000.  

The appeal was returned to the Board in November 2002, at 
which time it was determined that additional development was 
required.  The Board undertook development pursuant to 
authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  In January 
2003, the veteran was mailed a letter in which he was 
requested to provide more specific information concerning the 
stressful events in service he alleges led to the development 
of his claimed PTSD.  The information that was requested was 
explained to the veteran in detail, and he was informed that 
it was required in order to attempt to verify his claimed 
stressors.  The letter informed him that he had 30 days in 
which to reply.  As of the date of this decision, which is 
more than seven months after the mailing of the January 2003 
letter, the veteran has yet to submit a reply.  All other 
development was contingent on receipt of the additional 
information from the veteran.  Therefore, the Board will now 
proceed with a decision in this matter.  As no additional 
evidence or communication from the veteran has been received 
since the last review of this matter by the RO, a remand is 
not required.  




FINDINGS OF FACT

1.  The veteran did not participate in combat. 

2.  The veteran has not provided the information required to 
verify the stressful incidents in service he believes led to 
the development of PTSD.  

3.  The veteran does not have a current diagnosis of PTSD.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred due to active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed PTSD as a result 
of active service.  He states that he was involved in several 
motor vehicle accidents while stationed in Germany, and that 
he witnessed the deaths of civilians in these accidents.  The 
veteran also notes that two friends in his unit were killed 
in separate motor vehicle accidents.  Finally, the veteran 
notes that he was on duty during Desert Shield/Storm, and he 
believes that the stress from this period contributed to his 
disability, as well as to the end of his marriage.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  

The veteran received timely notice of the decision on appeal, 
and he has been provided with a statement of the case and a 
supplemental statement of the case that contain the laws and 
regulations concerning his claim, and an explanation of the 
reasons and bases for the denial of his claim, which also 
indicated what evidence was needed to prevail.  In addition, 
the VA has obtained all medical records that have been 
identified by the veteran.  In a March 2002 letter, the 
veteran was provided with the provisions of the VCAA, 
notified of what must be demonstrated in order to prevail in 
his claim and what evidence it was his responsibility to 
obtain, and informed of what evidence VA has a duty to assist 
him in obtaining.  A January 2003 letter to the veteran 
requested that he provide information regarding his claimed 
stressor incidents, but the veteran did not respond to this 
request.  The Board must conclude that the duties to notify 
and assist have been completed, and that the veteran was made 
aware of what evidence he should provide, and what evidence 
would be obtained by VA.  Therefore, the Board finds that a 
remand would serve no useful purpose for this issue.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Any "error" to the veteran 
resulting from this decision does not affect the merits of 
his claim or substantive rights, for the reasons discussed 
above, and is therefore, harmless.  See 38 C.F.R. § 20.1102 
(2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154.

In each case in which a veteran is seeking service connection 
for a disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which the veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to whether 
the veteran "engaged in combat with the enemy" is made, in 
part, by considering military citations that expressly denote 
as much. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, the Court has held that the Board may not rely 
strictly on combat citations or the veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may 
also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994). If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996). 
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The veteran's DD 214 for his period of service from September 
1983 to February 1987 notes that his primary specialty was 
with equipment records and parts.  He had two years and 11 
months of foreign service.  He did not have any awards or 
decorations that would tend to indicate that he participated 
in combat.  The veteran's DD 214 for the period of service 
from January 1989 to June 1991 states that his primary 
specialty was in finance, and that he also had experience in 
equipment records and parts.  He had two years and two months 
of foreign service.  There were no awards or decorations that 
would tend to indicate he participated in combat, or that he 
was deployed to Southwest Asia during the Gulf War.  

The service medical records are negative for evidence of a 
psychiatric disability.  These records do show that the 
veteran was involved in a motor vehicle accident in Germany 
in March 1986, and in a second accident in 1987 or 1988.  

The post service medical records include VA hospital records 
dated from March 1992 to April 1992.  These show that the 
veteran was admitted for a history of excessive use of 
cocaine and alcohol.  A history obtained at intake stated 
that the veteran's complaints included nightmares and 
flashbacks of Desert Shield.  His insight and judgment were 
impaired.  It was noted that one of his best friends died in 
Germany.  The psychiatric assessment included drug abuse, 
alcohol dependence, and PTSD delayed type, Desert Shield.  No 
treatment for PTSD was noted during this hospitalization.  
The diagnoses at discharge were substance abuse disorder, 
cocaine and alcohol.  

The remaining post service medical records show treatment for 
a variety of disorders through 1999, but do not contain any 
additional findings regarding PTSD.  

The veteran was hospitalized from December 1997 to January 
1998 for drug rehabilitation.  These records are negative for 
PTSD.  The diagnosis at discharge was cocaine dependency with 
drug rehabilitation.  

April 1998 VA treatment records show that the veteran was 
seen by a social worker, who noted he had some participation 
in the Desert Storm campaign in some type of support 
capacity.  A Health Care for Homeless Veteran form completed 
at this time shows that the veteran stated he had never been 
hospitalized for psychiatric treatment other than his 
substance abuse.  He denied depression, anxiety, 
hallucinations, problems concentrating, trouble controlling 
violent behavior, and suicide thoughts and attempts.  The 
interviewer's observations indicated that the only 
psychiatric diagnoses that applied to the veteran were 
alcohol and drug abuse.  PSTD due to combat was specifically 
stated not to apply.  

June 1998 records reveal that the veteran was hospitalized 
again for detoxification.  It was noted to be his third 
admission for this problem.  These records were negative for 
treatment or diagnosis of PTSD.  

The veteran submitted a PTSD questionnaire in October 1998.  
He listed two events as stressors he believed contributed to 
his PTSD.  For the first, he stated that he was involved in a 
vehicle accident in which he sustained a back injury.  He 
said that he later learned several civilians were killed, and 
he had witnessed bodies being moved at the accident scene.  
The veteran further noted that he had been involved in a 
total of three accidents during his tour of duty, and that 
all three vehicles he had been in were totaled.  In addition, 
the veteran added that his best friend, SFC J.B., and another 
man named Sgt. S. from his unit were each killed in accidents 
on the autobahn.  The veteran stated that this stressor 
occurred from March 1984 to February 1987 in Germany (the 
city listed by the veteran was not legible), and that he was 
in the 252nd Signal Company during this time.  For the second 
stressor, the veteran cited the stress of serving during the 
Gulf War.  He said this stressor occurred from March 1989 to 
June 1991 in Baumholder, Germany, and that he was in the 8th 
Finance Company.  

The Board finds that entitlement to service connection for 
PTSD is not warranted.  The veteran has not submitted 
information sufficient to verify his claimed stressor.  
Furthermore, there is no evidence that the veteran has a 
current diagnosis of PTSD.  

Initially, the Board notes that the veteran's claimed 
stressors do not involve combat, and there is no indication 
in his records that he participated in combat.  The veteran 
does not claim to have been involved in combat.  Therefore, 
the Board finds that the veteran did not participate in 
combat with the enemy, and his testimony alone cannot support 
the occurrence of a stressor.  See Zarycki v. Brown, 6 Vet. 
App. 91 (1993) and Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  

The veteran believes that he experienced two noncombat 
stressors which led to the development of PTSD.  The only 
information regarding these stressors was received in the 
October 1998 statement.  The first stressor actually refers 
to several vehicle accidents, but primarily one in which 
several civilians were killed.  Unfortunately, the veteran 
did not respond to the January 2003 request to provide 
additional information that would possibly enable this 
stressor to be verified.  The October 1998 statement does not 
include the exact or approximate date of this accident or the 
location, and does not include the names of anyone other than 
himself, civilian or military, who were killed or injured.  
Therefore, it can not be verified.  At this juncture, the 
Board notes that "[T]he duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
As for the accidents in which his friends were killed, his 
October 1998 statement does not indicate that he was a 
witness or otherwise present on either occasion.  Finally, in 
regards to the second claimed stressor of stress during the 
Gulf War, the Board points out that this does not refer to 
any specific event during this period.  Furthermore, the 
veteran does not claim to have been deployed to the Gulf 
region, and there is no evidence to suggest such a 
deployment.  

However, even if the Board were to accept the veteran's 
claimed stressor as verified, there is no current evidence of 
a diagnosis of PTSD.  The medical records do include an 
assessment of PTSD upon hospitalization for drug treatment in 
March 1992.  However, the examiner stated that this was the 
result of Desert Shield, without referring to a specific 
incident during this operation.  As noted above, the veteran 
does not claim, and the evidence does not show that he was 
ever deployed to Southwest Asia.  The examiner did not refer 
to the veteran's vehicle accidents in Germany as a possible 
stressor for PTSD.  Finally, there were no further references 
to PTSD during the veteran's month long treatment, and the 
April 1992 discharge summary for the veteran's 
hospitalization did not include PTSD among the diagnoses.  

The medical evidence dated subsequent to April 1992 is 
completely negative for evidence or a diagnosis of PTSD.  In 
addition, April 1998 records show that the veteran denied a 
history of symptoms that are commonly associated with PTSD, 
and the examiner specifically ruled out PTSD due to combat.  
PTSD due to other causes was not noted.  The Board notes that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  As there is no evidence of a 
current diagnosis of PTSD, and as there is no evidence of a 
verifiable stressor on which a claim of PTSD can be based, 
entitlement to service connection for this disability is not 
merited.  38 C.F.R. 3.304(f).  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

